DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 4/3/2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino et al. US 2015/0216523 A1.
As to claim 1, Marino teaches a bone anchor insertion system comprising (fig. 8): an inserter including a tube (810); a plunger (820) to be depressed through an interior of the tube [0049]; a bone anchor including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1), the plunger end connected to the insertion end by a plurality of deformable members (20), each respective deformable member of the plurality of deformable members including a first portion (distal region of the struts), a second portion (proximal region of the struts, and a third portion (central region of the struts), the third portion between the first portion and the second portion [0080], the third portion causing the respective deformable member to deform (thinner portion will deform first/easier, [0080]), wherein the respective first portions are substantially parallel to the respective second portions when the bone anchor is in a compact 
As to claim 2, Marino teaches the anchor insertion system of claim 1, wherein the tube includes a pointed tip (the broadest reasonable definition of pointed is tapered tip or end, 810 includes a taper at its end as shown in fig. 8) the to facilitate insertion of the inserter into a bone hole.  
As to claim 4, Marino teaches the bone anchor insertion system of claim 1, wherein the bone anchor transitioning to the expanded configuration includes deforming the third portion (see figs. 2 and 10).  
As to claim 5, Marino teaches the bone anchor insertion system of claim 1, wherein the respective third portions have a narrower width than the respective first and second portions [0080].  
As to claim 6, Marino teaches the bone anchor insertion system of claim 5, wherein the respective deformable members are tapered (caused by the varied thickness, see example from fig. 4a in close up of strut below).

    PNG
    media_image1.png
    299
    819
    media_image1.png
    Greyscale

As to claim 7, Marino teaches the bone anchor insertion system of claim 1, wherein the bone anchor in the compact configuration is cylindrical (fig. 1).  

As to claim 8, Marino teaches a bone anchor insertion system (fig. 8) comprising: an inserter including a tube (810); a plunger (820) to be depressed through an interior of the tube [0049]; a bone anchor (10) including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1), the insertion end connected to the plunger end by a plurality of deformable members (20), each respective deformable member including a first portion (distal region of the struts) and a second portion (proximal regions of the struts), wherein the bone anchor is constructed of a shape memory material [0041], wherein the respective first portions are substantially parallel with the respective second portions when the bone anchor is in a compact configuration (fig. 1), wherein the respective first portions are at an angle to the respective second portions when the bone anchor is in an expanded configuration (fig. 2), wherein the bone anchor is positioned within the interior of the tube when the bone anchor is in the compact configuration (fig. 8), and wherein the bone anchor transitions from the compact configuration to the expanded configuration upon the bone anchor exiting the interior of the tube (fig. 10); and at least one suture (45) coupled to the insertion end of the bone anchor.  
As to claim 9, Marino teaches the bone anchor insertion system of claim 8, wherein the shape memory material is nitinol [0041].  
As to claim 10, Marino teaches the bone anchor insertion system of claim 8, wherein each of the respective deformable members are symmetric with one another ([0079], symmetric; [0080], uniform).  
As to claim 11, Marino teaches the bone anchor insertion system of claim 8, wherein the respective deformable members are asymmetric ([0079], asymmetric; [0080], non-uniform).  
As to claim 12, Marino teaches the bone anchor insertion system of claim 8, wherein the plurality of deformable members is equal to three or four deformable members (fig. 2).
As to claim 13, Marino teaches the bone anchor insertion system of claim 8, wherein the respective first portions and the respective second portions have equal lengths ([0079], symmetric; [0080], uniform, fig. 1).  
As to claim 14, Marino teaches the bone anchor insertion system of claim 8, wherein the respective first portions and the respective second portions have unequal lengths ([0079], asymmetric; [0080], non-uniform).  

As to claim 16, Marino teaches a bone anchor insertion method comprising: inserting a bone anchor (10) coupled to an inserter through a bone (abstract), the inserter including a tube (810) and a plunger (820) to be depressed through an interior of the tube [0049], the bone anchor including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1) by a plurality of deformable members (20), each respective deformable member including a first portion (distal region of the struts) and a second portion (proximal regions of the struts), wherein the bone anchor is initially in a compact configuration within the interior of the tube (fig. 8), the respective first portions being substantially parallel with the respective second portions when the bone anchor is in the compact configuration (figs. 1 and 8), and wherein at least one suture (45) including a coupling end and a free end is coupled to the insertion end of the bone anchor at the coupling end (at 40, fig. 2); retracting the tube while maintaining a positioning of the plunger, thereby causing the bone anchor to exit from the interior of the tube (push-pull mechanism, [0057]); transitioning the bone anchor from the compact configuration (fig. 8) to an expanded configuration (fig. 10), wherein the respective first portions are at an angle to the respective second portions when the bone anchor is in an expanded configuration (figs. 2 and 10); and removing the inserter from the bone (810 must be removed 
As to claim 17, Marino teaches the bone anchor insertion method of claim 16, wherein each respective deformable member includes a zone of weakness between the respective first and second portions (thinner central portion between the distal and proximal portions, [0080]), and wherein the bone anchor is transitioned from the compact configuration (fig. 8) to the expanded configuration (fig. 10) by pulling the free end of the at least one suture while the plunger end of the bone anchor remains in contact with the plunger (820 functions as a shoulder stop during push-pull [0053], [0057]).  
As to claim 18, Marino teaches the bone anchor insertion method of claim 16, wherein the bone anchor is constructed of a shape memory material [0041], and wherein the bone anchor transitions from the compact configuration (fig. 8) to the expanded configuration (fig. 10) after exiting the interior of the tube based on a pre-set shape of the shape memory material [0041].  
As to claim 19, Marino teaches the bone anchor insertion method of claim 18, further comprising pulling the free end of the at least one suture while the plunger end of the bone anchor remains in contact with the plunger (820 functions as a shoulder stop during push-pull [0053], [0057]).  
As to claim 20, Marino teaches the bone anchor insertion method of claim 16, wherein the plunger is depressed when the bone anchor is inserted entirely past cortical bone ([0057]-[0058] describes how the plunger is used to expand within the cortical surface; figs. 4h and 41 show that the device is expanded after entering the bone 480 and is described in [0068])).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino.
As to claim 15, Marino teaches the bone anchor insertion system of claim 8, wherein the bone anchor in the compact configuration has a first width (fig. 1) and the bone anchor in the expanded configuration has a second width (fig. 2).  It should be noted the Marino fails to teach and the first width is less than or equal to four times the second width.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make use any usable diameter depending of the desired effector or sight of operation; including a width of a compact configuration being less than or equal to four times the second expanded width, since it has been held that, discovering an optimum value of a result effective variable involves only routine skill in the art.  Furthermore, the applicant has not stated any criticality for the claim widths or that the widths provide any advantage, are for any particular purpose or function, or solves a state problem (paragraph 0034 of the application).  Therefore, it would have been also been obvious before the effective filing date of the invention, to size the anchor as claimed since the widths do not provide any advantage or are for any particular purpose, besides sizing for fitment and discovering an optimum value of a result effective variable (proper fitment) involves only routine skill in the art 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino as applied to claim a above, and further in view of Anspach et al. 5725541 (Anspach).
As to claim 3, Marino teaches the bone anchor insertion system of claim 1, wherein the plunger is hollow (820 is a tube, [0057]).  It should be noted that Marino does not specifically teach the suture 
Anspach teaches a bone anchor insertion system with a puller shaft (4) used for tensioning similar to (45) of Marino.  The puller shaft (4) extending through the entire device to a handle (60) at the proximal end of the insertion system allowing for the user to expand a bone anchor by pulling/applying tension (figs. 3 to 4).  Under KSR rationale it would have been obvious to one of ordinary skill in the art, in view of the teaching of Anspach, since all of claimed elements are known it the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date, i.e. one skilled in the art would have recognized the passing of (45) through the entirety of the device; including through the plunger (820), would allow for (45) to be connected to handle for tensioning and expanding/deploying the bone anchor desired by Marino [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771